 .O( \ 3217. ('()M1IlNI(AIIONS W()RKIERSLocal 3217, Communications Workers of America,AFL-CIO (Southern Bell elephone and Tele-graph) and Cynthia Williams Morgan. (Case 1() ('132835Jlunet 26. 1979DI)(CISION ANI) ORI) RBY C(IIAIRMAN FANNIN(i ANI) M IMBI RS .J1 NKINSANI) Mt R'IIYOn Januar3 11, 1979, Administrative Law Judge!lenry I.. Jalette issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent iledan answering brief.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-nmember panel.The Board has considered the record and the at-tached Decision in light of the exceptions nd briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of' the Administrative Law Judge and hereby or-ders that the complaint herein be, and it hereby is.dismissed in its entirety.I We agree with the Administrative Law Judge's conclusion that Resportdent did not fail o process the Charging Party's grievance for arbitrary.capricious. and insidious considerations. Moreover. we note that. althoughRespondent did not lfirmally process the grievance. arious Respondent offi-cials undertook inlfrmal discussions with management seeking to have theCharging Partl's suspension lifted or reduced The honal ides of those effortshave not been challenged. In fact. one management official. testifying onbehalf of the General Counsel, stated that Respondent's president made a"very persuasive" argument on behalf of the ('harging Party. Under thecircumstances of this case. Respondent's efforts rose abhve a perfunctory andarbilrar) treatment of the Charging Party's difficulties. See Truc Drivers,Helpers. Ta.ricah Drivers. Garage Emploees and Airport Emplovees LocalUnion No. 355, affiliated with International Brotherhood of Teamsters. (haul-feurs, Warehousemen and Helpers of America (Monarch Insiutiuonal Food,).229 NLRB 1319 1977).2 Member Murphy concurs in the dismissal of the complaint herein, but isimpelled to observe that the nature of this case is not one warranting issu-ance of a complaint in the first instance. With all the cases backlogged andawaiting hearing before administratise law judges for as long as 4 and 6months in the future, the General Counsel should husband the resources ofthe Board and the time of the administrative law judges and refrain frombringing such obviously nonmentorious cases to clutter up the "pipeline."DECISIONS1AItMENT OF Hiti CASEHENRY L. JA.ETTE, Administrative Law Judge: his pro-ceeding involves an allegation that the above-named Re-spondent violated Section 8(b)( I 9(A) of the Act hb tailingand refusing to process a grievance tiled h\ the above-narned Charging Part, becaluse ot' arbihirar and inidiousconsiderations. The proceeding is based on a charge tiled onI ebhruar 3., 197X. pursuiant to which complaint issued onMarch 16. 1978. On Augusl 7, 197X. a hearinlg was held inMacon, (Georgia.Ilpon the entire record, including m oscrvaionl of thcwitnesses and alter consideration of the bricfs of the par-ties I herehb make the tollowing:I. I t II I \( ISSouthern Bell I elephone and I elegraph. herein calledSouthern Bell. is a New York corporation with an oliceand place of business in Macon. (ieorgia the facilit atwhich the events herein occurred, where it is engaged in thebusiness of providing telephone ser ice.' At all times mate-rial herein, Southern Bell and Respondent ha\ve been par-ties to a collecti e-hargaining agreement containing. inlwra/ial a grievance and arbitration claluseO()n July 26. 19772, (Cynthia W\illianm Morgan a directorsa;sistance operator anld a member of Respondent, was sus-pended to 2 dayN tfor being discourteous to customers. Shetestified she spoke to IElsie Davis. the job steward in herdepartment. about it, and Davis told her she should callNell Thames, president of Respondent. She did so thatsame evening and Thames told her to write up her griev-ance and submit it to her. The fobllowing morning, Morgantook her grievance to the union hall and deposited it in amail slot. According to Morgan thereafter she never heardfrom hames again andl was unsuccessful in repeated et-forts to contact her. Moreover. she asserted she spoke sev-era times about the matter to Union RepresentativeBrenda Williams who told her she was not handling it andadvised her to talk to Thames. When she tiled the instantcharge on Februar) 3, 1978. Morgan still had heard noth-ing about the status of her grievance.The record indicates the following relative to Respon-dent's handling of the grievance:I. Elsie Davis. job steward, testified that on July 16. shecame upon a crying Morgan and asked her what waswrong. Morgan told her she had been suspended for rude-ness to a customer and not giving out a zip code. [)avisasked her if the charge was true and Morgan said >ses be-cause she was upset because her husband was in the hospi-tal. Davis told her to go home and said she would talk toher supervisor. Davis went to Supervisor Javene Mitchelland asked her what happened. and Mitchell told her thatMorgan had been rude and failed to give out a zip code.Davis reminded her that they were not required to give outzip codes. Mitchell said that was not why she suspendedher: rather. it was fr her rudeness. She also indicated shewould not alter her decision, reminding Dasis of anothergrievance of Morgan's over a prior suspension for rudenesswhich the Company had rejected. Davis called NellI Jurisdiction is not in issue. Respondent admits Southern Bell meets theBoa rd's standards for the asserin of jurisdtil nUnless otherwise indicated. all dates appearing hereafter are n 1977243 NLRB No. 20 I)IO('ISl()NS ()I NI)NM. IN .AI,()R Rl.IAI IONS BO()ARI)harnmes swho had ailready heard fron Morgan and l hainestold her she would take care ol the matter. Someti me there-after, )avis had a conversation with Illhaies in which l)a-vis expressed the view they did not have a leg to stainll oninsofar as the griecaiice was concelned.2. Javene Mitchell corrohorated Dasvis' testilmionl aboutheir conversationm hut she denied that Davis asked her tochange her mind and revoke tile Suspension. She tSltifiedthat the day following the suspension I hanes called herand she told her whal htad happened. Thanies told her shewould get hack in touch with ier hut never did. Mitchelltestified that no other union representative got hack intouch with her.3. Brenda Willi;ams, departmental representative or Re-spondent, testified that Thames gave her Morgan's gric -ance on thile ;lst uesda i August and that therealter shetried repeatedly, without success, to contact Morgan. Shetestified further that in the latter part o' September shespoke to Mitchell and asked her to lilft the suspension.Mitchell ref used. Several days later she reported this toThames who said she would see what she could do ahout it.That ended Williams' participation in the matter.4. Nell Thames confirmed having conversations wilhMorgan on July 2(. and Mitchell and D)avis n Julv 27. inwhich she learned about what had happened. She testifiedthat Morgan's written grievance, unsigned, was not suh-mitted until 3 weeks later and that shortlN thereafter sheturned the matter over to Brenda Williams. She contra-dicted Morgan's testimony about not speaking to her afterJuly 26. Thames testified Morgan called her several times,and on one occasion she told Morgan she would have tocheck with Williams: Morgan said she would. Thames testi-fied that she talked to Supervisor Waldorf with no success.and that on November 3 she discussed the matter withSamuel Harrell, the new district manager, and he said theCompany would not alter its position in light of Morgan'spast history.5. The record indicates that on November 4, Robert Ro-land, a representative of Respondent. called Samuel Har-rell, district traffic manager, wanting to know where to sendform 3.G.3., the official grievance form. larrell testified hetold Roland he could not accept the 3.(i.3 because it was 5weeks past the 60-day deadline as set forth in the contract.Harrell testified that an additional reason for this refusal toentertain a 3.G.3 was the fact that there was no showingthat a first level meeting had been held as also required bythe contract.As far as the record shows, the matter ended there. Re-spondent never told Morgan about the Company's positionor told her the grievance was dropped. As noted above, onFebruary 3, 1978, Morgan filed the instant charge.II. ANAILYSIS AND (ON(' USIONSThe main difficulty in this case is in trying to figure outwhat happened. Whether because of a lack of thoroughnessand precision in the examination of witnesses or because ofthe temperament and personalities of the witnesses, the pic-ture that emerged of the handling of the grievance is a bi-zarre one. Thus, according to Morgan. after she filed thegrievance no representative of Respondent ever spoke toher about the matter and when she spoke to Union Repre-slentatie W\illiamis she was told Williams was not handlingit and she \waIs to talk to l'hames. v1hon, Morgan asserted,she had been unable to reach. Apparently it was lor thisreason she decided to file the instant charge. Yet she onlhdid so on February 3, 1978, alter a period of months duringwhich, according to her own testillonN. she dill nthing tofind ut what hald happened to her grievance()n the other hand, while Iharnes contradicted Morgan'stestinl on' ahot a lack of contacts between them, accordingto her ,OW n testinmoll the onl thing she told Morgan was tocontact \Villialm. According to Williams, Morga;n ne erlitl: Williams tried unsuccesslull to call Morgan and even-tuall, returned the matter to Ihaimcs. Respondent ofltredno e idence that thereafter Morgan wias ever contacted ortold the status of her grievance.On the bhasis of' the foregoing then, whether Morgan becredited. or Ihamnes and Williaims in either event Morganwas never interviewed h anll uniion representative, nor wasshe ever told the status of her grievance. According to Re-spondent's witness, the tfault la) with Morgan according toMorgaini it lay with Respondent. In m judgment, neitheracted with any degree of diligence Be tha;t as it may, I donot leemi the failure to nterview Morgan dtispositise of thecase. 'lhe subject matter of the grievance ,vas very simplenalel , whether Morgan had been discourteous to a cus-tomer. According to Steward Davis and President 'Iha es,Morgan had admitted to theml that she had been discourtle-utis. Morgan denied this and, while she may not hitae toldthem, il htiler' 'r'b, "I was discourteous," I an persuadedthat in reporting the incident to them she, in effect, admit-ted her guilt. Accordingly, I credit Davis and Thames inthis particular.In light of this. an interview with Morgan was not essen-tial. However, Article 21.01, ('.l b, establishes as a first stepin the grievance procedure a first level (informal level)meeting "... among the grievant. the Union representative..the supervisor involved or other (ompany representa-tives." Inasmluch as Respondent's representatives nevermade contact with Morgan. no such meeting was ever held.As a consequence, the grievance was time barred whenUnion representative Roland sought to file Form 3.(Ci.3. tobring the grievance to district level.The failure to hold a first level meeting and the conse-quent time bar are circumstances which might well supporta finding of a violation were there any substantial evidenceof animus against Morgan. There is none. There is someevidence of animus against Morgan's husband Carl andagainst Morgan's mother-in-law, both of whom are alsoemployees of the Company and members of Respondent.Thus, documentary evidence shows a dispute betweenThames and Carl Morgan in 1975 relative to Morgan's han-dling of certain union matters. inchluiding grievances, andThames' removal of Morgan from his position as steward.It consists of testimony of Patsy Starley, an employee of theCompany and a member of Respondent. that about Christ-mas. 1975, she had a conversation with Thames duringwhich Thames told her she was going to push Morgan'shead through the wall in Starley's office and frame it. Fi-I credit Williams' eslimon' of her efforts to make contact with Morganhut I would not absolve Respondent for not pursuing the matter further86 LO(CAI 3217. ('OMMt NI(AII()NS \()RK.lRSnally. it consists of' testimon of'. 1. Phillips, a departmentunion representa tise. that about tile middle of' October. hespoke to Thames a bout Cynthia's grievance and, apart f'lonltelling him the grievance was in recess, Thames told himthat the Morgan fimii was craz. that ('arl organ'smother was two-al:ced, that she would stab a person in theback, that she had just handled a grievance tfor C('nthiaabout her schedule, and that she was getting sick and tiredof the Morgans. It seemed like eers time she turnedaround the5: were doing something.4In mx judgment this evidence is insufficient to support afinding that the failure to process ('xnthia Morgan's griev-ance was based on arbitrary. capricious, and invidious con-siderations. The first two matters described related to con-duct in 1975, and the record indicates that subsequentthereto Respondent processed gries ances on behalf' of bothCarl and Jeff Morgan, including in Jeff Morgan's case anattempt hy Respondent to obtain approval to go to arhilra-tion. As to the remarks Thames made to Phillips. it appearsto me they were nothing more than expressions of exaspera-tion with members who were fiequentlI involved in griex-ances.But if Respondent's failure to process Morgan's griex-ance is not attributable to Thanmes' animnus against theMorgan ft'amil. how does one account for the failure' Inmy judgment, the failure is attributahle to Respondenl'sgood-faith belief that the grievance had no merit. a belief'engendered by Morgan's own remarks to Steward )Daisand President 'lhames on the date ol'f her suspension. hbMorgan's prior history of similar offenses, and bh Supervi-sor Mitchell's reputation for reliabilit. In so finling. I ammindful of the fact that Thames waffled in her testimonabout the way the grievance was handled and did not un-equivocall1 state that the only reason the grievance was4 Thames denied thal she madei the remarks attributedl t her h Starlesand Phillips. llhiough I hlave redihld Ihmlile, relllmse Iio .cionersatlonwith Morgan. in this maiter I arn persualded thil Sres illid Phillips aretestifling truthlulls and I credit themhandled ias the record describes was her belief' it had nomerit. I his was onl, prt ol' her reason. I ali also mindfulof the f;act that. despite the assertion that the grieslance hadno merit. Respondent netertheless helatedls a;llempted tofile a 3.( .3. I do not find that action inconsistent. Respon-dent tnlla well ha;le feared that such actilonl \wa;s leess;I toprotect ilself from charges exen ithough it behe\ ed the grie -ance had o merit. Whalteer the reason I liil lnol pl'r-sl;aded that te incotlsislencles in Responden t's detensessupport a inditig that Repsondeit's conduct \N;as hased onarhiirari .capricious, and iLn\idiois cnsiderations..('(t, I t sl .s ()1- 1. \\X1. Southern Bell elephone and Telegraph is an em-ploer engaged in comnmerce within the meaning of Section2(6) and (7) of the Act.2. Respondent, ocal 3217. (ommunications Workers ol'Anierica A ('10. is ait labor organization \s thin tlhenleanig of' Section 2(5) of the Act.3. he (ieneral ('ounsel has ailed to establish hx ai pre-ponderance of the e\ idence that Respondenl i tolated Sec-tion (h b)( I )( A ) of the ct h its handlingi of' the ries ance of(' \nlhia \lorgaln.I'pin t ihe loregoing indings I l act. conclusions of lawantl Ihe entire record inl this case. and pLursuIant to Sectionf((c) ol the Act, I issue the ollowing recommnended:ORDER'The complaint is dismissed in its entirets.In the cenl no exccplons are tiled ;i preided h Se, 12 4(, t IheRules .and Regulalions ,o he %ainatI tlabor Relations Board. Ihe indings.concluslt,lns. lld recmlnended Ordcr hClrrrll I.1 1 l. pr etl 1Im Sr 112 48of the Rules Iaid Regulations. bte ado.ped h the BHi.oa r ndn hlCOe Itsfillrings. Ci1rttlltlitis and ()rdel nd ll hsleC'llis herel xhtlIl he deemed,Ir ed tor il prp- es87